COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Clements
Argued at Alexandria, Virginia


DEREK McDANIEL
                                           MEMORANDUM OPINION * BY
v.   Record No. 3317-01-4         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                JUNE 17, 2003
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Stanley P. Klein, Judge
           S. Jane Chittom, Appellate Defender (Public
           Defender Commission, on briefs), for
           appellant.

           Robert H. Anderson, III, Senior Assistant
           Attorney General (Jerry W. Kilgore, Attorney
           General, on brief), for appellee.


     Derek McDaniel (appellant) was convicted in a jury trial of

possession of a firearm by a convicted felon in violation of Code

§ 18.2-308.2. 1   On appeal, he contends that the trial court erred

in (1) finding the evidence sufficient to prove the gun introduced

into evidence at trial was the same gun appellant possessed on

July 25, 1999; (2) allowing evidence of other crimes; and (3)

finding the evidence sufficient to establish he possessed a

firearm on July 25, 1999.    Finding no error, we affirm.

                                  I.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Appellant was also indicted for abduction in violation of
Code § 18.2-47, use of a firearm in the commission of a felony
in violation of Code § 18.2-53.1 and domestic assault in
violation of Code § 18.2-57.2(B) as a result of the July 25,
1999 series of events. Those charges were severed and later
dismissed.
       Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

the prevailing party below, granting to that evidence all

reasonable inferences fairly deducible therefrom.      See Juares v.

Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).

       On July 25, 1999, Eugene Sizer was driving behind appellant

and appellant's girlfriend, Ronnette Watkins.    He saw the two get

out of the car and appear to have a "misunderstanding."    Sizer

separated them, and appellant got in the passenger seat of Sizer's

car.   Appellant directed Sizer to drive to a nearby parking lot

where he "reached into a pocket, [and] took out a small, little

handgun."   Sizer said it "startled" him and that it happened "real

fast, within a course of maybe a minute to two minutes."    Sizer, a

convicted felon, did not want to be near the gun and asked

appellant to leave the car and take the gun with him.

       Sizer had been in the military and was familiar with guns.

He described appellant's gun as "a small handgun, maybe a .25 or

.32 automatic, similar to a nickel plated, like a little small gun

you could almost fit in your hand."     It was shiny, and the clip

"came in from the bottom."   At trial, Sizer was asked if he

recognized the gun previously identified as Commonwealth's Exhibit

2 and he said, "Yes, I do. . . .    That's the same gun that was on

the floorboard of my car. . . .    The little, small, nickel plated

type handgun that could fit almost in the palm of your hand."

Sizer further stated, "I can swear that it looks exactly like the

weapon that I - - that [appellant] took out of my car."




                                - 2 -
     At approximately 11:15 p.m. on October 15, 1999, appellant

appeared at Gwendolyn Hogan's home.    Hogan said he

          looked like he had been in a scuffle. He
          was out of breath and he was hot. He wanted
          to lie down. So he laid down across my
          kitchen floor. He was burning up. I put a
          cold rag on his chest, an ice pack on his
          head. I asked him what was wrong. He
          explained that someone was after him. I
          told him just to lay there and I was trying
          to bring his body temperature down. He was
          sick. He threw up on my floor. He laid
          there probably about two and a half hours.
          . . . [H]e gave me a firearm and asked me
          to put it away where no one could find it
          and that's what I did. . . . About 12:30 he
          got up and made a couple of phone calls. At
          about 1:00 o'clock he left my house. About
          1:07 I had numerous officers beating down my
          front door.

     Hogan described the gun as "a hand held gun, about that big

(indicating), black and silver."   Hogan than led officers to the

location of the weapon appellant had given her, and the officers

took possession of it.   When asked if Commonwealth's Exhibit 2 was

the weapon, Hogan said, "That looks like the weapon.   I can't be a

hundred percent certain because I really didn't stare at the
thing, but, yes, it's black and silver just like I described."

     Fairfax County police officers, Steve Depue and James Call,

retrieved the gun from Hogan's bedroom.    At trial, Depue testified

that Commonwealth's Exhibit 2 was the gun he retrieved from Hogan

and that it was in substantially the same condition as the night

he took it from Hogan.   The parties stipulated that Commonwealth's

Exhibit 2 was a firearm.   No fingerprints were recovered from the

weapon.




                               - 3 -
     Appellant testified and denied that he possessed a gun on

July 25, 1999 or on October 15, 1999.    He also stated he was not

in Hogan's home after 7:00 p.m. on October 15, 1999.

     A jury found appellant guilty of possession of a firearm by a

convicted felon for the incident on July 25, 1999.   He was

sentenced to four years and six months in the penitentiary.     From

that decision, he appeals.

                                II.

     Appellant first contends that the firearm recovered from

Hogan's home was not sufficiently identified as the gun he

allegedly possessed on July 25, 1999.    This argument is without

merit.
     "The credibility of witnesses, the weight accorded testimony,

and the inferences to be drawn from proven facts are matters

solely within the province of the fact finder."   Carter v.

Commonwealth, 38 Va. App. 116, 119, 562 S.E.2d 331, 332 (2002)

(citing Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473,

476 (1989)).

     Sizer described in detail the gun appellant possessed while a

passenger in his car on July 25, 1999.    He identified

Commonwealth's Exhibit 2, the gun taken from Hogan's home, as "the

same gun that was on the floorboard of my car. . . .      The little,

small, nickel plated type handgun that could fit almost in the

palm of your hand. . . .   I can swear that it looks exactly like

the weapon . . . [appellant] took out of my car."    This testimony

is sufficient if believed by the fact finder to prove that

appellant was in possession of a weapon on July 25, 1999.

     Additionally, Commonwealth's Exhibit 2 was identified by

                               - 4 -
Hogan as having been left by appellant at her home.       The police

retrieved the same gun from Hogan.       Appellant makes no claim of

error in the chain of custody of the exhibit.       Rather, he argues

only its relevancy because it lacked "unique characteristics."

     Appellant relies on Washington v. Commonwealth, 228 Va. 535,

323 S.E.2d 577 (1984), to preclude the admission of the gun.       He

contends that, since the gun admitted into evidence does not have

unique characteristics, the trial court erred in finding the

authenticity of the gun was proved.       We disagree.   The Supreme

Court in Whaley v. Commonwealth noted that:

            If the offered item possesses the
            characteristics which are fairly unique and
            readily identifiable, and if the substance
            of which the item is composed is relatively
            impervious to change, the trial court is
            viewed as having broad discretion to admit
            merely on the basis of testimony that the
            item is the one in question . . . .

214 Va. 353, 357, 200 S.E.2d 556, 559 (1973) (quoting McCormick,

Handbook of the Law of Evidence, Demonstrative Evidence, § 212, at

527 (2d ed. 1972)).

     In Washington, the defendant identified a shirt to be
admitted into evidence in the same manner that Sizer identified

Commonwealth's Exhibit 2 as the gun appellant possessed on July

25, 1999.   This evidence was both relevant and corroborative of

Sizer's earlier description of appellant's gun.       Washington, 228

Va. at 550-51, 323 S.E.2d at 587-88.       Thus, there was no error in

the admission of this evidence.

                                  III.

     Appellant next argues that Commonwealth's Exhibit 2 and the

testimony about its recovery was "other crimes" evidence, and

                                - 5 -
should have been excluded.   He argues that the evidence

"implicated [appellant] in a second crime, possession of a

firearm on October 15-16[, 1999] while he is being tried for

possession of a firearm on July 25[, 1999]."   We disagree.

               The general rule excluding evidence of
          "other crimes" extends only to crimes which
          are unrelated to those on trial, and which
          are offered solely for the purpose of
          showing that the accused was a person of
          such character as to be a likely perpetrator
          of the offense charged. If the evidence of
          other conduct is connected with the present
          offense, or tends to prove any element or
          fact in issue at trial, it should be
          admitted, whether or not it tends to show
          the defendant guilty of another crime.




                               - 6 -
Parnell v. Commonwealth, 15 Va. App. 342, 348, 423 S.E.2d 834,

838 (1992).

                Admission of evidence under these
           exceptions, however, is subject to the
           further requirement that the legitimate
           probative value of the evidence must exceed
           the incidental prejudice caused the
           defendant. Further, the admission of such
           "other crimes" evidence is prohibited when
           its only purpose is to show that the
           defendant has a propensity to commit crimes
           or a particular type of crime and,
           therefore, probably committed the offense
           for which he is being tried.

Guill v. Commonwealth, 255 Va. 134, 139, 495 S.E.2d 489, 491-92

(1998) (internal citations omitted).     "The responsibility for

balancing the competing considerations of probative value and

prejudice rests in the sound discretion of the trial court.      The

exercise of that discretion will not be disturbed on appeal in

the absence of a clear abuse."     Hewston v. Commonwealth, 18

Va. App. 409, 414, 444 S.E.2d 267, 269 (1994) (internal citation

and quotation omitted).

     "One of the issues upon which 'other crimes' evidence may

be admitted is that of the perpetrator's identity, or criminal

agency, where that has been disputed."     Id. at 412, 444 S.E.2d

at 268.   "Evidence of 'other crimes' is relevant and admissible

if it tends to prove any element of the offense charged," Guill,

225 Va. at 138, 495 S.E.2d at 491, "or if the evidence is

connected with . . . the offense for which the accused is on

trial."   Woodfin v. Commonwealth, 236 Va. 89, 95, 372 S.E.2d


                                 - 7 -
377, 381 (1988), cert. denied, 490 U.S. 1009 (1989) (citation

omitted).

     Initially, we note that the trial court substantially

limited the nature of the police officers' testimony about the

recovery of the gun and also gave both a cautionary instruction

and later instructed the jury limiting the use of this evidence. 2

The trial court cautioned the jury, both in the charge to the

jury and in written jury instructions that "[y]ou may consider

evidence that the Defendant may have committed an offense other

than the offense for which he is on trial only in connection

with the offense for which he is on trial and for no other

purpose" and "[e]vidence that the defendant may have committed a

similar crime at a later date is not proof that he possessed a

weapon on July 25, 1999."   The jury is presumed to follow the

trial court's instructions.   See Burley v. Commonwealth, 29

Va. App. 140, 147, 510 S.E.2d 265, 269 (1999).

     We find our earlier analysis in Bullock v. Commonwealth, 27

Va. App. 255, 498 S.E.2d 433 (1998), to be applicable to the

instant case.   In Bullock, we held that evidence of an earlier

robbery using the same gun at issue was admissible in a later

trial.   The victim in the first robbery testified that the

shotgun recovered by the police "look[ed] identical" and it was


     2
       While appellant objects to the wording of the cautionary
instruction on brief, he both requested it and agreed to the
language used by the trial court and is barred from now raising
it on appeal. See Rule 5A:18.

                               - 8 -
admitted as evidence to establish that the weapon was used

during the first robbery.

        Here, Sizer identified the seized weapon, Commonwealth's

Exhibit 2, as "the same gun" appellant possessed on July 25,

1999.    The requisite "logical . . . connection between"

appellant's subsequent possession of the weapon and the crime

charged was highly probative and, with the limiting

instructions, outweighed any incidental prejudice.      See id. at

261, 498 S.E.2d at 436.     Thus, we find no abuse of discretion in

the trial court's admission of this evidence.

                                   IV.

        Lastly, appellant contends that Sizer's testimony was

insufficient to prove appellant possessed a firearm on July 25,

1999.    We disagree.

        "The credibility of witnesses, the weight accorded

testimony, and the inferences to be drawn from proven facts are

matters solely within the province of the fact finder."      Carter,

38 Va. App. at 119, 562 S.E.2d at 332 (citation omitted).

        "[W]e must discard the evidence of the accused in conflict

with that of the Commonwealth, and regard as true all credible

evidence favorable to the Commonwealth and all fair inferences

that may be drawn therefrom."      Watkins v. Commonwealth, 26

Va. App. 335, 348, 494 S.E.2d 859, 866 (1998).

        The fact finder believed Sizer and disbelieved appellant's

version of events.      Sizer identified Commonwealth's Exhibit 2 as

                                  - 9 -
the gun appellant, a convicted felon, possessed in his car on

July 25, 1999.   Credible evidence supports the jury's verdict in

this case.

     For the foregoing reasons, the decision of the trial court

is affirmed.

                                                         Affirmed.




                              - 10 -